In an action to recover damages for personal injuries, etc., the defendant Modular Devices, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated May 4, 1992, as (1) denied its motion for summary judgment dismissing the cross-claims asserted against it by the third-party defendant V.L.S. Mason Contractors, (2) granted the plaintiffs’ cross motion for relief from their stipulation of discontinuance of the action as against it, and (3) restored all parties to their original positions prior to the execution of stipulations of discontinuance.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs, for reasons stated by Justice Cohalan at the Supreme Court. Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.